                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DERRICK ALLEN, SR.,               )
                                  )
                 Plaintiff,       )
                                  )
v.                                )               1:21CV536
                                  )
DURHAM COUNTY HEALTH DEPT.,       )
et al.,                           )
                                  )
                 Defendants.      )

                                  ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

July 12, 2021, was served on the parties in this action.                (Text

Recommendation dated July 11, 2021; Doc. 6.)           Plaintiff objected

to the Recommendation.      (Doc. 7.)

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objection was made and has made

a de novo determination in accord with the Magistrate Judge’s

report.    The    court    therefore    adopts   the   Magistrate   Judge’s

Recommendation.

     IT IS THEREFORE ORDERED that this action, which is one of

more than 60 recently filed by this Plaintiff,              is dismissed,

pursuant to 28 U.S.C. § 1915(e)(2)(B), as frivolous and for failure

to state a claim.         A Judgment dismissing this action will be

entered contemporaneously with this Order.




     Case 1:21-cv-00536-TDS-LPA Document 8 Filed 08/31/21 Page 1 of 2
                                           /s/   Thomas D. Schroeder
                                        United States District Judge

August 31, 2021




                                    2



     Case 1:21-cv-00536-TDS-LPA Document 8 Filed 08/31/21 Page 2 of 2
